Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021, has been entered.
 
Status of Claims
Claims 1, 2, and 4-21 were previously pending and subject to a Final Office Action having a notification date of October 8, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed a Notice of Appeal on March 8, 2021, and then the RCE and an amendment on October 8, 2021 (the “Amendment”) amending claims 1, 6, 9, 11, and 12 and canceling claims 4, 5, 10, and 15-21.  The present non-final Office Action addresses the Amendment including now pending claims 1, 2, 6-9, and 11-14.

Response to Arguments
Applicant’s arguments in the Amendment with respect to the various objections and rejections set forth in the non-final Office Action have been fully considered but are unpersuasive as set forth below.
Claim Interpretation Under 35 USC 112(f):
	In relation to claim interpretation under 35 USC 112(f), Applicant does not traverse the Examiner’s finding that “survey module” and “machine learning module” are interpreted under 35 USC 112(f).  Therefore, the finding is maintained.

Claim Rejections Under 35 USC 112(b):
	In relation to the various claim rejections under 35 USC 112(b), Applicant does not address many of the rejections which are therefore maintained herein and also incorporates by reference the arguments made by Applicant in the prior Response.  See page 7 of the Amendment.  In response, the Examiner hereby incorporates all of the Examiner’s assertions made at pages 3-5 of the Final Office Action indicating why Applicant’s positions are unconvincing.

Claim Rejections Under 35 USC 101:
At page 8 of the Amendment, Applicant acknowledges that the claims recite at least one abstract idea but then takes the position that the claimed invention integrates the abstract idea into a practical application.  Specifically, Applicant takes the position that taking survey information from a user, integrating it with other data, and providing the information to an AI system or ML model trained on a collection of cases previously determined to be appropriate and that predicts whether the patient is a candidate for a proposed surgical procedure provides a “practical application” by reducing costs to insurers, health care providers, and patients due to unnecessary surgeries, from a monetary, cost-to-society, and individual health standpoint.  The Examiner disagrees.
functioning of a computer or other technology.  See October 2019 PEG at page 12.  In the present case, however, reducing monetary or “individual health” costs to insurers, health care providers, and patients does not improve the functioning of a computer or other technology as is required for the claims as a whole to provide a “practical application.”  
For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  See page 13 of the October 2019 PEG.  Similarly, the present claims provide users with “prediction output” indicative of whether or not a patient is a surgical candidate for a surgical procedure which improves the business process of surgical cost reduction as noted by Applicant but does not improve computers or technology.
	The rejection under 35 USC 101 is maintained.

Claim Rejections Under 35 USC 103:
At page 11 of the remarks, Applicant takes the position that none of the cited references disclose “wherein the at least one previously trained machine learning model includes: a first machine learning model configured to receive a first survey input comprising a first subset of the survey results; and a second machine learning model configured to receive a second survey input comprising a second subset of the survey results and wherein the first machine learning model is 
As discussed in the rejection below, Hagigi discloses many of such limitations as follows:
wherein the at least one previously trained machine learning model includes: 
a first machine learning model configured to receive a first survey input comprising a first subset of the survey results (EOC model 154 in Figure 1D that receives some of the input data discussed at [0087]-[0137] of Hagigi, where [0087] notes that the input data is not limited to all of such data and thus includes a subset of the data); and 
a second machine learning model configured to receive a second survey input comprising a second subset of the survey results (EOC model 162a in Figure 1D that receives some of the input data discussed at [0087]-[0137] of Hagigi, where [0087] notes that the input data is not limited to all of such data and thus includes a subset of the data)...
	While Hagigi further discloses wherein the first machine learning model is [an] ... artificial neural network (Hagigi - [0078] notes that artificial neural networks (ANNs) may be utilized for performing learning and adaption; accordingly, the “first” (and/or “second”) “machine learning models” are considered an ANN as it would be used to perform learning/adaption in relation to the model(s)), Hagigi appears to be silent regarding the first machine learning model specifically being a shallow ANN, and the second machine learning model [being] a probabilistic neural network.
Nevertheless, Hayashi teaches ([0028]) that it was known in the healthcare informatics art to utilize shallow ANNs so as to progressively improve performance while Zaleski teaches that it was known in the healthcare informatics art to utilize probabilistic neural networks ([0038]) in systems configured to predict treatment outcomes ([0052]).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Applicant also takes the position that Hagigi is directed to generating predictions of healthcare outcomes for a patient and making recommendations for actions to be taken in connection with the provision of healthcare services while the present invention in contrast is directed at predicting whether a particular surgical procedure is appropriate to a specific user, rather than particular “outcomes” based on historical data for a particular patient. 
	The Examiner disagrees because [0183] of Hagigi discusses how the engine 120 can generate a prediction that a particular heart surgery has a 90% chance of success.  That a patient has a 90% chance of success with a particular heart surgery provides some “confidence level” that is “associated with” whether the patient is a surgical candidate for a proposed procedure.  For instance, there would be a greater “confidence level” with the patient being a candidate for a particular procedure with a 90% chance of success than with a 20% chance.  

	The 35 USC 103 rejections are maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “survey module” and “machine learning module” in claim 1 and “survey module” in claims 8 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 6-9, and 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding the “survey module” in claim 1 which is being interpreted under 35 U.S.C. 112(f) as set forth above, the present specification appears to include no corresponding algorithm associated with a computer or microprocessor that is “configured to generate a survey user interface.”  See MPEP 2181(II)(B).
Each of independent claims 1 and 9 recites “a collection of cases previously determined to be appropriate by an expert panel” (emphasis added).  However, the term "appropriate" is a relative term which renders the claims indefinite.  The term "appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, while [0017] of the present specification notes “the surgery is considered appropriate if it falls within an acceptable degree of similar cases in a training data set. That is, the training data set will generally include a collection of cases previously determined to be appropriate by an expert panel” (emphasis added), the specification does not provide a standard for and one of ordinary skill would not be reasonably apprised of what an “acceptable” degree of similar cases in a training set means.  Accordingly, the claims are indefinite and the Examiner will examine this limitation as best understood.
7 recites the limitation "the set of surgical outcomes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitations "the survey user interface" and “the survey module” in lines 2 and 4 respectively.  There is insufficient antecedent basis for these limitations in the claim.
The remaining claims are rejected for depending from rejected base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 6-9, and 11-14 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 2, and 6-8:
Subject Matter Eligibility Criteria - Step 1:
Claims 1, 2 and 6-8 are directed to a system (i.e., a machine).  Accordingly, claims 1, 2 and 6-8 are within at least one of the four statutory categories.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim 
Independent claim 1 includes limitations that recite at least one abstract idea.
Specifically, independent claim 1 recites:
	
	A machine learning system for surgical prediction, the system comprising: 
a survey module configured to generate a web-based survey user interface available to the user over a network, and receive, from a patient interacting with the survey user interface, a set of survey results; 
a machine learning module, including a processor, configured to receive the survey results, apply at least one previously trained machine learning model to the survey results, and produce a prediction output; 
wherein the prediction output includes a first confidence level associated with whether the patient is a surgical candidate for a proposed surgical procedure;
wherein the machine learning module is configured to further receive, and consider in producing the prediction output, at least one of: medical images, past medical history, lab reports, radiology reports; and 
the previously trained machine learning model is trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel;
wherein the at least one previously trained machine learning model includes: a first machine learning model configured to receive a first survey input comprising a first subset of the survey results; and a second machine learning model configured to receive a second survey input comprising a second subset of the survey results and wherein the first machine learning model is a shallow artificial neural network, and the second machine learning model is a probabilistic neural network.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because applying first and second trained models to first and second subsets of “survey results” to generate a prediction output having a confidence level regarding whether a patient is a surgical candidate for a proposed procedure relates to managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because applying first and second trained models to first and second subsets of “survey results” to generate a prediction output having a confidence level regarding whether a patient is a surgical candidate for a proposed procedure is an observation/evaluation/judgment/analysis that can be practically performed in the human mind.  For instance, a user could practically in their mind (e.g., with pen and paper) at the currently claimed high level of generality input a first subset of survey results (e.g., relating to basic demographic information such as age, weight, etc.) into a first “trained model” (e.g., a first thought process) and a second subset of the survey results (e.g., relating to previous treatment history, etc.) into a second “trained model” (e.g., a second thought process) to produce some “prediction output” (e.g., determination, conclusion, etc.) indicating a confidence level that the patient is a surgical candidate for a proposed surgical procedure.  

Accordingly, the claim recites at least one abstract idea.
Furthermore, dependent claims 2, 6, and 8 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) and/or recite further abstract ideas. In relation to claims 2 and 6, these claims recite further details concerning generation of the prediction output and therefore merely further define steps that were indicated as being part of the abstract idea previously.  In relation to claim 8, this claim recites receiving a text input and converting it to a numerical value via “natural language” processing which can practically be performed in the human mind at the currently claimed high level of generality and therefore represents “mental processes.”

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
A machine (generic computer componentry as noted below, see MPEP § 2106.05(f)) learning system for surgical prediction, the system comprising: 
a survey module configured to generate a web-based survey user interface available to the user over a network, (generic computer componentry as noted below, see MPEP § 2106.05(f)) and receive, from a patient interacting with the survey user interface, a set of survey results (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g) conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); 
a machine learning module, including a processor (generic computer componentry as noted below, see MPEP § 2106.05(f)), configured to receive the survey results (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)), apply at least one previously trained machine (generic computer componentry as noted below, see MPEP § 2106.05(f)) learning model to the survey results, and produce a prediction output; 
wherein the prediction output includes a first confidence level associated with whether the patient is a surgical candidate for a proposed surgical procedure;
wherein the machine learning module is configured to further receive, and consider in producing the prediction output, at least one of: medical images, past medical history, lab reports, radiology reports (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); and 
the previously trained machine learning model is trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel (field of use limitation as noted below, see MPEP § 2106.05(h));
wherein the at least one previously trained machine (generic computer componentry as noted below, see MPEP § 2106.05(f)) learning model includes: a first machine (generic computer componentry as noted below, see MPEP § 2106.05(f)) learning model configured to receive a first survey input comprising a first subset of the survey results; and a second machine (generic computer componentry as noted below, see MPEP § 2106.05(f)) learning model configured to receive a second survey input comprising a second subset of the survey results and wherein the first machine learning model is a shallow artificial neural network, and the second machine learning model is a probabilistic neural network (field of use limitation as noted below, see MPEP § 2106.05(h)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation directed to receiving survey results and at least one of medical images, past medical history, lab reports, and radiology reports, the Examiner submits 
Regarding the additional limitations directed to the previously trained machine learning model being trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitations of the directed to the system being a “machine learning” system, generating a web-based interface for a user to input data via a network, the learning model being a “machine” learning model, and the various modules (e.g., the “survey module” and the “machine learning module”), the Examiner submits that these limitations at the high level of generality claimed amount to merely using generic computer componentry/functionality to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to the first machine learning model being a shallow artificial neural network and the second machine learning model being a probabilistic neural network, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).


Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 7: This claim calls out specific types of surgical outcomes and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use because without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations directed to the previously trained machine learning model being trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitations of the directed to the system being a “machine learning” system, generating a web-based interface for a user to input data via a network, the learning model being a “machine” learning model, and the various modules (e.g., the “survey module” and the “machine learning module”), the Examiner submits that these limitations at the high level of generality claimed amount to merely using generic computer componentry/functionality to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation directed to receiving survey results and at least one of medical images, past medical history, lab reports, and radiology reports which the Examiner submits merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 2, and 6-8 are ineligible under 35 USC §101.


Claims 9 and 11-14:
Subject Matter Eligibility Criteria - Step 1:


Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Independent claim 9 includes limitations that recite at least one abstract idea.  Specifically, independent claim 9 recites:
	A method for performing insurer utilization review comprising: 
receiving, at an insurer system, a preauthorization request associated with a patient and a requested treatment; 
receiving, from the patient via a web-based user interface available to the user over a network, a set of survey results; and 
applying, with a processor, at least one previously trained machine learning model to the survey results to generate a prediction output, wherein the prediction output includes a first confidence level associated with whether the patient is a surgical candidate for a surgical procedure, wherein the previously trained machine learning model is trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel; 
selectably denying or approving the preauthorization request based on the requested treatment and the prediction output;
wherein applying the at least one previously trained machine learning model to the survey results includes: 
applying a first subset of the survey results to a first machine learning model; and 
applying a second subset of the survey results to a second machine learning model; 
wherein the first machine learning model is a shallow artificial neural network and the second machine learning model is a probabilistic neural network.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because predicting whether or not a patient is a candidate for a surgical procedure and then selectively denying or approving a preauthorization request for a requested treatment relates to commercial and legal interactions as well as managing human behavior/interactions between people.  Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because applying first and second trained models to first and second subsets of “survey results” to predict whether or not a patient is a candidate for a surgical procedure and then selectively denying or approving a preauthorization request for a requested treatment are observations/evaluations/judgments/analyses that can be practically performed in the human mind.  For instance, a user could practically in their mind (e.g., with pen and paper) at the currently claimed high level of generality input a first subset of survey results (e.g., relating to basic demographic information such as age, weight, etc.) into a first “trained model” (e.g., a first thought process) and a second subset of the survey results (e.g., relating to previous 
	The generic recitation of the learning models being “machine” learning models does not take the claim out of the above abstract idea category(ies) because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Accordingly, the claim describes at least one abstract idea.
Furthermore, dependent claims 11 and 14 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) and/or recite further abstract ideas. In relation to claim 11, this claim recites further details concerning generation of the prediction output and therefore merely further define steps that were indicated as being part of the abstract idea previously. In relation to claim 14, this claim recites receiving a text input and converting it to a numerical value via “natural language” processing which can practically be performed in the human mind at the currently claimed high level of generality and therefore represents “mental processes.”



Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea”):
	A method for performing insurer utilization review comprising: 
receiving, at an insurer system, a preauthorization request associated with a patient and a requested treatment (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II));
receiving, from the patient via a web-based user interface available to the user over a network, a set of survey results (conventional computer componentry as noted below, see MPEP § 2106.05(f); insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP § 2106.05(d)(II)); and 
applying, with a processor (generic computer componentry as noted below, see MPEP § 2106.05(f)), at least one previously trained machine (generic computer componentry as noted below, see MPEP § 2106.05(f)) learning model to the survey results to generate a prediction output, wherein the prediction output includes a first confidence level associated with whether the patient is a surgical candidate for a surgical procedure, wherein the previously trained machine learning model is trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel (field of use limitation as noted below, see MPEP § 2106.05(h)); 
selectably denying or approving the preauthorization request based on the requested treatment and the prediction output;
wherein applying the at least one previously trained machine learning model to the survey results includes: 
applying a first subset of the survey results to a first machine learning model; and 
applying a second subset of the survey results to a second machine learning model; 
wherein the first machine learning model is a shallow artificial neural network and the second machine learning model is a probabilistic neural network (field of use limitation as noted below, see MPEP § 2106.05(h)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation directed to receiving a preauthorization request and survey results, the Examiner submits that these additional limitations merely add insignificant 
Regarding the additional limitations directed to the previously trained machine learning model being trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitations of the directed to the “insurer system,” the learning model being a “machine” learning model, the “web-based” interface, and the network, the Examiner submits that these limitations at the high level of generality claimed amount to merely using generic computer componentry/functionality to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of the directed to the system being a “machine learning” system, generating a web-based interface for a user to input data via a network, the learning model being a “machine” learning model, and the various modules (e.g., the “survey module” and the “machine learning module”), the Examiner submits that these limitations at the high level of generality claimed amount to merely using generic computer componentry/functionality to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to the first machine learning model being a shallow artificial neural network and the second machine learning model being a probabilistic 
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 9 does not recite additional elements that integrate the judicial exception into a practical application.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations directed to the previously trained machine learning model being trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitations of the directed to the “insurer system,” the learning model being a “machine” learning model, the “web-based” interface, and the network, the Examiner submits that these limitations at the high level of generality claimed amount to merely 
Regarding the additional limitations of the directed to the system being a “machine learning” system, generating a web-based interface for a user to input data via a network, the learning model being a “machine” learning model, and the various modules (e.g., the “survey module” and the “machine learning module”), the Examiner submits that these limitations at the high level of generality claimed amount to merely using generic computer componentry/functionality to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations directed to the first machine learning model being a shallow artificial neural network and the second machine learning model being a probabilistic neural network, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)).
Regarding the additional limitation directed to receiving a preauthorization request and survey results which the Examiner submits merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)), the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  

Therefore, claims 9 and 11-14 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0286784 to Hagigi et al. (“Hagigi”) in view of U.S. Patent App. Pub. No. 2017/0185727 to Harris et al. (“Harris”), U.S. Patent App. Pub. No. 2019/0313895 to Hayashi et al. (“Hayashi”), and U.S. Patent App. Pub. No. 2003/0101076 to Zaleski (“Zaleski”):
Regarding claim 1, Hagigi discloses a machine learning system for surgical prediction (Figure 1A, [0026], [0077], [0078], and [0169] illustrate/describe a system 100 having an engine 120 that makes predictions and may utilize artificial neural networks (ANNs) and the like which are “machine learning” techniques; furthermore, [0183] and [0186] discuss surgical prediction), the system comprising: 
a ... module configured to ... receive, ...a set of ... results (Figure 1 illustrates how data (“results”) 150/152 including various patient data (see [0087]-[0117]) is received at engines 120, where there is necessarily some “module” (set of computer readable instructions, see [0233]) configured to receive such results/data); 
a machine learning module ([0077]-[0080] discuss how the invention can make use of ANNs and the like which are “machine learning” techniques that would necessarily be implemented by a “module” (set of computer-readable instructions), including a processor ([0233]), configured to receive the ... results, apply at least one previously trained machine learning model to the ... results, and produce a prediction output ([0181] discusses how the engine 120 receives the data as input and correlates the data with a particular model 154 (“applies the data to the model”) to generate predictions; furthermore, as [0026] notes that models 154 can be updated, then they would considered “trained” models after such updating); 
wherein the prediction output includes a first confidence level associated with whether the patient is a surgical candidate for a proposed surgical procedure ([0183] discusses how the engine 120 can generate a prediction that a particular heart surgery has a 90% chance of success which is a “confidence level” associated with whether the patient is a surgical candidate for such heart surgery);
wherein the machine learning module is configured to further receive, and consider in producing the prediction output, at least one of: medical images, past medical history, lab reports, radiology reports ([0095] discusses how various medical history data can be considered); and 
the previously trained machine learning model is trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel (Figure 2 and [0086] illustrate/disclose how models may be updated (trained) with various types of data while [0087] and [0132] discuss how such data can include opinions of respected authorities, based on clinical experience, descriptive studies, or reports (“collection of cases”) of expert committees (“panel”); still further, as the studies/reports were considered/prepared by the expert committees/respected authorities, then they were necessarily previously determined to “appropriate” or in other words suitable or acceptable to be considered/prepared by the experts/authorities (e.g., as opposed to studies/reports that were not considered/included by the experts/authorities and thus would be inappropriate);
wherein the at least one previously trained machine learning model includes: 
a first machine learning model configured to receive a first survey input comprising a first subset of the survey results (EOC model 154 in Figure 1D that receives some of the ; and 
a second machine learning model configured to receive a second survey input comprising a second subset of the survey results (EOC model 162a in Figure 1D that receives some of the input data discussed at [0087]-[0137] of Hagigi, where [0087] notes that the input data is not limited to all of such data and thus includes a subset of the data)...
While Hagigi discloses how various types of patient information can be received by the system, Hagigi appears to be silent regarding the system including a survey module that is configured to generate a web-based survey user interface available to the user over a network and receive from a patient interacting with the web-based survey user interface, a set of survey results.
Nevertheless, Harris teaches that it was well known in the healthcare informatics art to generate a web-based survey user interface available to a user over a network (i.e., as it is web-based) and receive survey results from a patient interacting with the web-based interface (see Figures 7-8 and column 8, lines 27-33) for use in generating a prediction in relation to a surgical procedure (Title and Abstract), all of which would necessarily be accomplished via a “module” (set of computer readable instructions).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Hagigi that receives results so as to specifically generate a web-based survey user interface available to a user over a network and receives survey results from a patient interacting with the web-based interface as taught by Harris to facilitate the collection of relevant data by prompting patients for the same.  
	Furthermore, while the Hagigi/Harris combination further discloses wherein the first machine learning model is [an] ... artificial neural network (Hagigi - [0078] notes that artificial neural networks (ANNs) may be utilized for performing learning and adaption; accordingly, the “first” (and/or “second”) “machine learning models” are considered an ANN as it would be used to perform learning/adaption in relation to the model(s)).
However, the Hagigi/Harris combination appears to be silent regarding the first machine learning model specifically being a shallow ANN, and the second machine learning model [being] a probabilistic neural network.
Nevertheless, Hayashi teaches ([0028]) that it was known in the healthcare informatics art to utilize shallow ANNs so as to progressively improve performance while Zaleski teaches that it was known in the healthcare informatics art to utilize probabilistic neural networks ([0038]) in systems configured to predict treatment outcomes ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a shallow ANN as the first machine learning model in the Hagigi/Harris combination as taught by Hayashi Schweizer so as to progressively improve performance and for the second machine learning model in the Hagigi/Harris combination to have been a probabilistic neural network as taught by Zaleski to facilitate prediction of treatment outcomes.  Furthermore, as shallow and probabilistic neural networks are just a few of many examples of neural networks, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second trained machine learning models of the Hagigi/Harris combination to have KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Hagigi/Harris/Hayashi/Zaleski combination discloses the system of claim 1, further including wherein the prediction output further includes a set of second confidence levels associated with a respective set of surgical outcomes (Hagigi - [0037] discusses first and second sub-models associated with first and second heart surgeries (“set of surgical outcomes”), where each of the sub-models would be associated with a respective confidence level ([0183]-[0184], where [0039] notes that use of the term “EOC model” applies to top-level models and sub-models).

Regarding claim 6, the Hagigi/Harris/Hayashi/Zaleski combination discloses the system of claim 4, further including wherein the first confidence level is produced by the first machine learning model (Hagigi - as discussed previously, [0183] and [0184] discuss that the (first) model 154 produces the “first confidence level”),  and the set of second confidence levels associated with the respective set of surgical outcomes is produced by a combination of an intermediate output of the second machine learning model and the first confidence level (as discussed at [0037]-[0038] of Hagigi, the first model 154 can be representative of a patient and each of the sub-models 162 can be representative of a different specific set of circumstances for the patient; furthermore, at least some of the data in the first model 154 relating to the patient (e.g., age, gender, etc.) leading to the first confidence level would necessarily be applicable to all of the sub-models 162; therefore, an “intermediate output” of the second model 162 (e.g., .

Regarding claim 8, the Hagigi/Harris/Hayashi/Zaleski combination discloses the machine learning system of claim 1, further including wherein: 
the survey user interface is configured to receive, in response to at least one survey question, a text input ([0089] of Hagigi notes that input can be received via keyboard which would include text input and Figures 7-9 of Harris illustrate various locations for receiving text input), and; 
the survey module is configured to convert the text input, via natural language processing, to a numerical value (the text input in Harris includes “natural language” text such as “white,” “no meds,” etc. (see Figure 9); furthermore, such natural language would necessarily be converted into digital data (numerical values such as including zeroes and ones) by processing the natural language which amounts to “natural language processing”; similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the module of Hagigi that receives results so as to specifically generate a web-based survey user interface available to a user over a network and receives survey results from a patient interacting with the web-based interface as taught by Harris to facilitate the collection of relevant data by prompting patients for the same).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0286784 to Hagigi et al. (“Hagigi”) in view of U.S. Patent App. Pub. No. 2017/0185727 to Harris et al. (“Harris”), U.S. Patent App. Pub. No. 2019/0313895 to Hayashi et al. (“Hayashi”), and U.S. Patent App. Pub. No. 2003/0101076 to Zaleski (“Zaleski”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2016/0358291 to Chiu et al. (“Chiu”):
Regarding claim 7, the Hagigi/Harris/Hayashi/Zaleski combination discloses the machine learning system of claim 1, and discloses that the system can be used to make predictions regarding various healthcare treatments (Hagigi - [0004] and [0015]).  However, the Hagigi/Harris/Hayashi/Zaleski combination appears to be silent regarding wherein the set of surgical outcomes are associated with spine surgical procedures.
Nevertheless, Chiu teaches (Abstract) that it was known in the healthcare informatics art to utilize various predictive modeling techniques in the context of spine surgical procures for leading to better outcomes and lifestyles for patients ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated prediction output for surgical outcomes in the nature of spine surgical procedures in the system of the Hagigi/Harris/Hayashi/Zaleski combination as taught by Chiu to provide enhanced patient care for those suffering from back pain and the like thereby leading to better outcomes and lifestyles for patients.  

Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0066820 to Apte et al. (“Apte”) in view of U.S. Patent App. Pub. No. 2017/0185727 to Harris et al. (“Harris”), U.S. Patent App. Pub. No. 2015/0286784 to Hagigi et al. (“Hagigi”), U.S. Patent App. Pub. No. 2019/0313895 to Hayashi et al. (“Hayashi”), and U.S. Patent App. Pub. No. 2003/0101076 to Zaleski (“Zaleski”):
Regarding claim 9, Apte discloses a method for performing insurer utilization review (Figures 1 and 6) comprising: 
receiving, at an insurer system, a preauthorization request associated with a patient and a requested treatment ([0037] discusses how a pre-authorization request associated with a procedure (which is necessarily associated with a patient) is received at computer system 604, the computer system 604 is an “insurer system” as the system is usable by healthcare payers ([0013], [0061], and [0068]); 
receiving, from the patient, a set of ... results ([0037] notes that documentation regarding the diagnosis and justification for the procedure are submitted with the request; as such diagnosis and procure justification are based on data concerning the patient, then the “results” are received from the patient); and 
applying at least one previously trained machine learning model to the ... results to generate a prediction output ([0050] discusses how machine learning component 403 (including software module(s)) processes the inputs and generate outputs; such modules necessarily include some sort of “model”; furthermore, such model is trained through use of training data 4033 in Figure 6), wherein the prediction output includes a first confidence level associated with whether the patient is a surgical candidate for a surgical procedure ([0052]-[0064] discuss generating a confidence level regarding approving or not approving the request for the surgery for the patient), wherein the previously trained machine learning model is trained on a data set that includes a collection of cases previously determined to be appropriate by an expert panel (Figure 2 and [0086] illustrate/disclose how models may be ;
selectably denying or approving the preauthorization request based on the requested treatment and the prediction output ([0065] notes that the steps of the decision paths (approve or deny) are followed);
...
...
However, Apte appears to be silent regarding the results being a set of survey results that are received from the patient via a web-based user interface available to the user over a network.
Nevertheless, Harris teaches that it was well known in the healthcare informatics art to generate a web-based survey user interface available to a user over a network (i.e., as it is web-based) and receive survey results from a patient interacting with the web-based interface (see Figures 7-8 and column 8, lines 27-33) for use in generating a prediction in relation to a surgical procedure (Title and Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Apte so as to receive a set of survey results from a patient via a web-based user interface available to the 
Furthermore, the Apte/Harris combination appears to be silent regarding wherein applying the at least one previously trained machine learning model to the survey results includes: 
applying a first subset of the survey results to a first machine learning model; and 
applying a second subset of the survey results to a second machine learning model. 
However, Hagigi teaches that it was known in the healthcare informatics art to apply a first subset of results to a first machine learning model (EOC model 154 (“first machine learning model”) in Figure 1D and [0037]-[0038] that receives some of the input data discussed at [0087]-[0137] of Hagigi, where [0087] notes that the input data is not limited to all of such data and thus includes a subset of the data); and 
apply a second subset of the results to a second machine learning model (EOC model 162a (“second machine learning model”) in Figure 1D and [0037]-[0038] that receives some of the input data discussed at [0087]-[0137] of Hagigi, where [0087] notes that the input data is not limited to all of such data and thus includes a subset of the data; this arrangement can advantageously take into account multiple events/appointments/procedures/etc. of a patient to draw/determine conclusions/predictions that allow for better coordination of care, more intelligent workflows, and more efficient care ([0223]-[0226).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied first and second subsets of the survey results to first and second machine learning models in the system of the Apte/Harris combination as taught by Hagigi in order to accommodate and generate predictions for both a 
Still further, the Apte/Harris/Hagigi combination appears to be silent regarding the first machine learning model being a shallow ANN, and the second machine learning model being a probabilistic neural network.
Nevertheless, Hayashi teaches ([0028]) that it was known in the healthcare informatics art to utilize shallow ANNs so as to progressively improve performance while Zaleski teaches that it was known in the healthcare informatics art to utilize probabilistic neural networks ([0038]) in systems configured to predict treatment outcomes ([0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a shallow ANN as the first machine learning model in the Apte/Harris/Hagigi combination as taught by Hayashi so as to progressively improve performance and for the second machine learning model in the Apte/Harris/Hagigi combination to have been a probabilistic neural network as taught by Zaleski to facilitate prediction of treatment outcomes.  Furthermore, as shallow and probabilistic neural networks are just a few of many examples of neural networks, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second trained machine learning models of the Apte/Harris/Hagigi combination to have respectively been shallow and probabilistic neural networks as taught by Hayashi and Zaleski as doing so amounts to choosing from a finite number of identified KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 11, the Apte/Harris/Hagigi/Hayashi/Zaleski combination discloses the method of claim 9, further including the first confidence level is produced by the first machine learning model (Apte - [0050] and [0052]-[0064] discuss how the “first” model produces the “first” confidence level).
However, the Apte/Harris/Hagigi/Hayashi/Zaleski combination, as specifically combined in relation to claim 10, appears to be silent regarding (but Hagigi teaches): 
the prediction output further includes a set of second confidence levels associated with a respective set of surgical outcomes (Hagigi - [0037] discusses first and second sub-models associated with first and second heart surgeries (“set of surgical outcomes”), where each of the sub-models would be associated with a respective confidence level ([0183]-[0184], where [0039] notes that use of the term “EOC model” applies to top-level models and sub-models).; 
...; and 
the set of second confidence levels associated with the respective set of surgical outcomes is produced by a combination of an intermediate output of the second machine learning model and the first confidence level (as discussed at [0037]-[0038] of Hagigi, the first model 154 can be representative of a patient and each of the sub-models 162 can be representative of a different specific set of circumstances for the patient; furthermore, at least some of the data in the first model 154 relating to the patient (e.g., age, gender, etc.) leading to the first confidence level would necessarily be applicable to all of the sub-models 162; therefore, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the Apte/Harris/Hagigi/Hayashi/Zaleski combination so that a second set of confidence levels associated with the respective set of surgical outcomes is produced by a combination of an intermediate output of the second machine learning model and the first confidence level as taught by Hagigi to facilitate the generation of surgical outcome predictions by allowing higher level data and results to be automatically applied to lower level/more specific patient encounter circumstances, thereby drawing/determining conclusions/predictions that allow for better coordination of care, more intelligent workflows, and more efficient care.

Regarding claim 14, the Apte/Harris/Hagigi/Hayashi/Zaleski combination discloses the method of claim 9, further including wherein: 
the survey user interface is configured to receive, in response to at least one survey question, a text input (Figures 7-9 of Harris illustrate various locations for receiving text input which are via a user interface), and; 
the survey module is configured to convert the text input, via natural language processing, to a numerical value (the text input in Harris includes “natural language” text such .  As discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Apte so as to receive a set of survey results from a patient as taught by Harris to facilitate the collection of relevant data by prompting patients for the same (via natural language processing of text as discussed above).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0066820 to Apte et al. (“Apte”) in view of U.S. Patent App. Pub. No. 2017/0185727 to Harris et al. (“Harris”), U.S. Patent App. Pub. No. 2015/0286784 to Hagigi et al. (“Hagigi”), U.S. Patent App. Pub. No. 2019/0313895 to Hayashi et al. (“Hayashi”), and U.S. Patent App. Pub. No. 2003/0101076 to Zaleski (“Zaleski”) as applied to claim 11 above, and further in view of U.S. Patent App. Pub. No. 2016/0358291 to Chiu et al. (“Chiu”):
Regarding claim 12, the Apte/Harris/Hagigi/Hayashi/Zaleski combination discloses the method of claim 9, but appears to be silent wherein the set of surgical outcomes are associated with spine surgical procedures.
Nevertheless, Chiu teaches (Abstract) that it was known in the healthcare informatics art to utilize various predictive modeling techniques in the context of spine surgical procures for leading to better outcomes and lifestyles for patients ([0005]).
.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2013/0066820 to Apte et al. (“Apte”) in view of U.S. Patent App. Pub. No. 2017/0185727 to Harris et al. (“Harris”), U.S. Patent App. Pub. No. 2015/0286784 to Hagigi et al. (“Hagigi”), U.S. Patent App. Pub. No. 2019/0313895 to Hayashi et al. (“Hayashi”), U.S. Patent App. Pub. No. 2003/0101076 to Zaleski (“Zaleski”), and further in view of U.S. Patent App. Pub. No. 2016/0358291 to Chiu et al. (“Chiu”) as applied to claim 12 above, and further in view of U.S. Patent App. Pub. No. 2007/0083200 to Gittings et al. (“Gittings”) and NPL “Focus on Patients” to Yara (“Yara”):
Regarding claim 13, the Apte/Harris/Hagigi/Hayashi/Zaleski/Chiu combination discloses the method of claim 12, where the surgical outcomes are related to spine surgical procedures (Abstract of Chiu as noted above in relation to claim 12), but fails to specifically disclose the spine surgical procedures to include laminectomy, direct visual rhizotomy, and microdiscectomy.
Nevertheless, Gittings discloses ([0004]) that laminectomy and microdiscectomy are common spine surgical procedures and Yara discloses (bottom of page 1) that direct visual rhizotomy is a known type of spine surgical procedure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 






/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686